Citation Nr: 1422412	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-44 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hyperkeratinization with callous formation and onychomycosis, feet (claimed as foot condition secondary to Agent Orange).  

2.  Entitlement to an initial compensable rating for hyperkeratosis of the palms (claimed as hand condition secondary to Agent Orange).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In May 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reveals an area or areas of at least 6 square inches of hyperkeratinization with callous formation and onychomycosis, feet, that is manifested by deep cracking that is analogous to scarring.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reveals an area or areas of at least 6 square inches of hyperkeratosis of the palms that is manifested by deep cracking that is analogous to scarring.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent schedular rating for hyperkeratinization with callous formation and onychomycosis, feet (claimed as foot condition secondary to Agent Orange), effective October 31, 2003, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, Diagnostic Code 7801 (2013).  

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent schedular rating for hyperkeratosis of the palms (claimed as hand condition secondary to Agent Orange), effective October 31, 2003, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, Diagnostic Code 7801 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Regarding the previously denied claim of entitlement to a compensable rating effective from October 31, 2003, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case.  There is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran for the aforementioned issue is being granted by this decision of the Board.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a November 2009 Board decision, service connection was granted for hyperkeratinization with callous formation and onychomycosis, feet (claimed as foot condition secondary to Agent Orange), and hyperkeratosis of the palms (claimed as hand condition secondary to Agent Orange).  In a January 2010 rating decision, the RO assigned a 0 percent disability rating, effective October 31, 2003 based on the Board's decision to grant service connection.  

The Veteran appealed the RO decision and submitted a March 2010 Notice of Disagreement.  In November 2010, the Veteran responded to a September 2010 statement of the case by submitting his substantive appeal, in which he requested a personal hearing before a member of a travel section of the Board.  

At the May 2012 travel board hearing, the Veteran stated that he would be satisfied with a 10 percent rating for his service connected hyperkeratinization with callous formation and onychomycosis, feet (claimed as foot condition secondary to Agent Orange), and hyperkeratosis of the palms (claimed as hand condition secondary to Agent Orange) claims on appeal.  The Veteran has consistently maintained, throughout the appeal period that his symptoms warranted a higher rating.  The Veteran has submitted several statements reporting that his hand and feet conditions are very painful, particularly when in use, due to the cracking of his skin and open wounds.  He has also consistently reported his disabilities are only temporarily relieved by the prescribed medications and treatments, cause him limited functionality, are at their worst in the cold winter months, and have continued to worsen since onset in service.  More importantly, the cracks in his skin are noted and depicted in photographs to be deep and subject to bleeding, which the Board finds to be reasonably consistent with the deep scarring contemplated by 38 U.S.C.A. § 4.118, Diagnostic Code 7801 (2013).  Under that Code, a 10 percent rating is provided for an area or areas of at least 6 square inches, and while collectively, the condition does not cover 5 percent or more of the Veteran's body, the Board does find that it covers an area or areas of at least 6 square inches of the hands and feet.  The Board will therefore give the Veteran the benefit of the doubt and conclude that his deep cracking of the skin of the hands and feet is entitled to separate 10 percent ratings for hyperkeratinization with callous formation and onychomycosis of the feet and hyperkeratosis of the hands.  

Based on the above, the Board finds that the evidence supports a finding that the service connected hyperkeratinization with callous formation and onychomycosis, feet (claimed as foot condition secondary to Agent Orange), and hyperkeratosis of the palms (claimed as hand condition secondary to Agent Orange) disabilities warrant an initial rating of 10 percent respectively.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the Veteran's statements of satisfaction as previously noted, this constitutes a full grant of the benefits sought on appeal, and discussion with respect to entitlement to an even higher rating is not necessary.  






ORDER

Entitlement to an initial rating of 10 percent for hyperkeratinization with callous formation and onychomycosis, feet, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating of 10 percent for hyperkeratosis of the palms is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


